Citation Nr: 0030949	
Decision Date: 11/29/00    Archive Date: 12/06/00

DOCKET NO.  98-11 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 40 
percent for chronic low back pain with L5 radiculopathy.

2.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Clyde Stipe, Attorney


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel


INTRODUCTION

The veteran served on active duty for training from May to 
November 1964, with additional service with the Army National 
Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the June 1996 and March 1997 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office in Muskogee, Oklahoma (RO).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  Prior to November 18, 1997, the veteran's chronic low 
back pain with L5 radiculopathy was manifested by severe 
pain, limitation of motion, and impairment of function.

3.  From November 18, 1997, the veteran's chronic low back 
pain with L5 radiculopathy is characterized by pronounced 
symptomatology with little intermittent relief, marked 
limitation of motion and function, sciatic neuropathy, 
demonstrable muscle spasm, and diminished ankle jerk.

4.  Prior to November 18, 1997, the veteran's service-
connected disability was not sufficiently disabling as to 
preclude securing or following substantially gainful 
employment.

5.  From November 18, 1997, the veteran's service-connected 
disability is sufficiently disabling as to preclude securing 
or following substantially gainful employment.


CONCLUSIONS OF LAW

1.  Prior to November 18, 1997, the criteria for an 
evaluation in excess of 40 percent for chronic low back pain 
with L5 radiculopathy had not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 2000); 38 C.F.R. §§ 4.1-4.14, 4.40-
4.46, 4.59, 4.71a, Diagnostic Code 5293 (2000); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).

2.  From November 18, 1997, the criteria for a 60 percent 
evaluation for chronic low back pain with L5 radiculopathy 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 4.1-4.14, 4.40-4.46, 4.59, 4.71a, 
Diagnostic Code 5293 (2000); Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).

3.  Prior to November 18, 1997, the criteria for TDIU had not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2000); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).

4.  From November 18, 1997, the criteria for TDIU have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2000); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Increased Rating

In a June 1996 rating decision, the RO granted service 
connection for a low back disability and assigned a 10 
percent disability evaluation effective from May 1996.  In 
subsequent rating decisions, the RO increased the evaluation 
to 20 percent and 40 percent respectively, effective from May 
1996.  The veteran filed a Notice of Disagreement (NOD) to 
the initial June 1996 rating decision.  Therefore, the 
veteran's claim is an original claim placed in appellate 
status by an NOD taking exception with the initial rating 
award.  The VA has a duty to assist the veteran in the 
development of facts pertinent to that claim.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a) 
114 Stat. 2096, ___(2000); (to be codified at 38 U.S.C.A. 
§ 5103A).  The Board finds that VA has fulfilled this duty to 
assist the veteran in connection with this appeal.

Disability ratings are determined by evaluating the extent to 
which the veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (rating schedule).  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2000).  VA 
must consider all evidence of the veteran's disability as is 
necessary to evaluate the severity from the effective date of 
service connection through the present.  Separate ratings may 
be assigned for separate periods of time based upon the facts 
found.  Fenderson v. West, 12 Vet. App. 119 (1999).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40 (2000).  Pain on movement, swelling, 
deformity or atrophy of disuse as well as instability of 
station, disturbance of locomotion, interference with 
sitting, standing and weightbearing are relevant 
considerations for determination of joint disabilities.  
38 C.F.R. § 4.45 (2000).  Painful, unstable, or malaligned 
joints, due to healed injury, are entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59 
(2000).

In addition to applicable schedular criteria, under 38 C.F.R. 
§§ 4.40, 4.45 (2000), the VA is required to consider whether 
an increased evaluation could be assigned on the basis of 
functional loss due to pain or weakness to the extent that 
any such symptoms are supported by adequate pathology.  See 
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995); VAOPGCPREC 9-
98, Fed. Reg. 63 (1998).

In relation to the present appeal, Social Security 
Administration records show that the veteran was granted 
disability benefits in February 1995 due to discogenic 
disorder of the back and resection of sigmoid colon secondary 
to malignancy of colon.  The veteran was 51 years old when he 
became disabled and he had a high school education.  It was 
determined that the veteran could not sit, stand, or walk for 
more than 20 minutes, that he could not perform his past 
work, and that he did not have transferable skills to perform 
other work within his capacity.

Karl F. Sauer, M.D., performed a physical evaluation of the 
veteran in May 1996.  The veteran complained of low back pain 
without radicular symptoms and numbness of the lower 
extremities when sitting.  The pain increased when he 
maintained one position for a prolonged period of time.  Upon 
examination, gait, stance, and posture were normal, with no 
antalgia.  There was decreased motion of the trunk and 
tenderness to palpation about the paravertebral muscles in 
the lumbar area and over the gluteal regions bilaterally.  No 
muscle spasm, atrophy, or weakness was present.  Reflexes, 
sensation, and circulation of the lower extremities were 
normal.  Straight leg raising caused pain in the low back.  
An x-ray of the lumbosacral spine showed early degenerative 
changes and some sclerosis about the facet joints at L-5.  A 
CT scan of the lumbar spine revealed degenerative changes 
with mild spinal stenosis at L-3/4 and L-4/5.  There was also 
a prominent posterior osteophyte and disc bulge on the left 
at L5/S1.

In the veteran's June 1996 written application for TDIU, he 
stated that he had last worked full-time in April 1994 
performing assembly work and that he had a high school 
education and had attended air conditioning school.  
Information submitted in November 1996 by National Oilwell, 
the veteran's former employer, stated that he had worked 
full-time from March 1984 to June 1994.  No concessions had 
been made due to disability and he left for personal reasons.  
He had lost 15 days of work in 12 months due to disability.  

A VA outpatient entry from July 1996 shows that the veteran 
presented with complaints of constant back pain and numbness 
of the feet and toes.  Objective findings included tenderness 
of the lumbar spine and normal pulses and reflexes.  The 
veteran walked stiffly and could perform heel and toe 
walking.  The physician reviewed the CT scan and assessed the 
veteran with spinal disc condition, possible spinal stenosis.

During a VA examination in August 1996, the examiner found no 
postural abnormalities and normal musculature of the back.  
Range of motion was measured to 60 degrees of forward 
flexion, 0 degrees of backward extension, 15 degrees of 
bilateral lateral flexion, and 20 degrees of bilateral 
rotation, with pain on motion.  The veteran was diagnosed 
with osteoarthritis of the lumbar spine with disc disease of 
L4-L5 and chronic back strain.

A January 1997 letter from Richard E. Ingram, D.C., stated 
that he treated the veteran on one occasion in November 1993 
for pain and tightness of the low back.  At that time, the 
veteran was in an antalgic posture and all movements were 
restrictive and painful.

During an August 1997 evaluation by Dr. Sauer, the veteran 
complained of constant low back pain with radiation into the 
left lower extremity.  Upon examination, the veteran had some 
difficulty moving from the supine to the erect position.  
Spinal motion of the trunk was decreased and uncomfortable.  
There was tenderness to palpation, but no spasm, of the 
paravertebral muscles in the lumbar area.  Heel and toe 
walking were satisfactory except for right heel pain.  Knee 
jerks and ankle jerks were present and equal.  There was no 
atrophy or weakness of the main muscle motor groups and 
sensation and circulation were normal.  Straight leg raising 
was negative.  Dr. Sauer reviewed the previous CT scan and 
opined that the veteran had a spinal canal stenosis with 
superimposed disc pathology, along with an osteoarthritic 
condition of the back.  He believed that the veteran should 
be rated at 40 percent for intervertebral disc syndrome.

The veteran presented to the VA pain clinic in June and 
August 1997 for trigger point injections and epidural 
steroids.  An examination for nerve compromise found no 
lesion.  It was determined that the veteran had degenerative 
lumbar spine pain with secondary myofascial pain.  He also 
had pain in the buttocks with some radiation into the lower 
leg.  The veteran continued to receive trigger point and 
epidural injections throughout 1997 and 1998.

During a VA examination in November 1997, the veteran 
described sharp pain in the mid to lower lumbosacral area and 
over the sacroiliac joint.  The pain radiated down on the 
left to the knee.  He described the pain as constant, worse 
at night.  He could not stand, sit, or walk for prolonged 
periods of time.  He was awakened several times a night by 
the pain.  He was presently receiving trigger point 
injections every six weeks.  He reported that his reflexes 
were always normal and he did not use a cane or brace.

Physical examination found muscle spasm on the left in the 
lumbosacral area and tenderness over both sacroiliac joints, 
worse on the left.  Sensation and reflexes were normal and 
straight leg raising was positive at 30 degrees on the left.  
Range of motion exercises showed a loss of 5 degrees 
extension, bilateral lateral bending to 10 degrees, and 
bilateral rotation to 15 degrees, limited by pain.  The x-ray 
of the lumbosacral spine showed spur formation.  The veteran 
was diagnosed with low back pain with radiculopathy in the L5 
distribution on the left.  He was also assessed with marked 
loss of function due to low back pain in the lumbar area, 
with increased weakness, fatigue, and pain.  The examiner 
commented that the veteran apparently had increased 
functional loss since his last evaluation.

A letter received from D. L. Trent, M.D., in June 1998 stated 
that he had examined the veteran the previous month due to 
back and leg pain.  Physical examination showed marked loss 
of motion at the lumbar spine with positive leg raising at 30 
degrees.  He believed that the veteran's incapacitation 
exceeded 40 or 60 percent.

An August 1998 letter from Dr. Sauer stated that the veteran 
complained of constant low back pain with radiation to the 
left foot.  He also had intermittent spasms of the lower 
back.  For relief, he used a TENS unit and received epidural 
steroid injections.  Objectively, the veteran had difficulty 
moving from the supine to the erect position and from the 
erect position to the supine.  Spinal motion of the trunk was 
markedly decreased and uncomfortable.  Decreased sensation in 
the left S-1 dermatone area and some weakness in the calves 
were present.  Heel and toe walking were performed with some 
difficulty.  Dr. Sauer stated that the degenerative changes 
revealed by prior x-ray and CT scan would only progress and 
contended that the veteran should receive a 60 percent 
rating.

The veteran appeared at a hearing before the RO in September 
1998.  He testified that he was 55 years of age and had a 
high school education.  He stated that he built pumps most of 
his life and that for the last 10 years, he was a lead man 
which required very little physical labor.  He last worked in 
1994 and left his job due to his back condition.  At present, 
he was in pain all of the time and often had muscle spasms.  
He could not sit or stand for longer than a few minutes and 
could drive only short distances.  He did not perform 
lifting, household chores, or stair climbing.  He was 
awakened several times per night due to pain and spent 
several hours each day in bed or in a recliner.

A January 1999 letter from Dr. Trent stated that the veteran 
complained of numbness of the left leg and pain of the left 
hip and leg when he sat for a period of time.  He could drive 
only short distances and he could not rest at night due to 
the pain.  He could not perform a sedentary job because of 
his inability to sit.  The epidural treatments did not help 
but the TENS unit gave some relief.

Physical examination found flexion to 25 degrees, extension 
to 10 degrees, and lateral bending to 10 degrees.  There was 
marked pain at the extremes of the range of motion.  Left 
straight leg raising was positive at 30 degrees.  Motion 
testing revealed severely protracted recovery to neutral 
station after flexing or extending to maximum joint 
expansion.  Numbness of the left leg was present in the 
dermatone distribution of L4-L5 and L5-S1 and a positive left 
sciatic tug was present.  Ankle jerks were diminished.  Dr. 
Trent opined that the veteran had progressive deterioration 
of his back and most likely now had degenerated discs at 
several levels with secondary radiculopathy and early 
paresis.  He recommended an MRI and lumbar contrast studies.  
At the present time, the veteran had pronounced 
intervertebral disc syndrome compatible with sciatic 
neuropathy with pain and muscle weakness, diminished ankle 
jerk and marked sciatic discomfort, consistent with a 100 
percent impairment.

During a VA examination in July 1999, the veteran reported 
constant pain and stiffness.  The pain radiated down his left 
leg.  His standing, sitting, walking, and driving were 
limited due to the pain.  Physical examination showed some 
tenderness to percussion of the low back.  Rotation was 
measured to 27 degrees to the right and to 51 degrees to the 
left.  The veteran could bend to the right to 29 degrees and 
to the left to 25 degrees.  Extension was to 15 degrees and 
flexion was to 48 degrees.  Neurological examination found no 
sensory deficits and deep tendon reflexes were 2+ in the 
quadriceps and 1+ in the Achilles.  The right foot was 
stronger than the left.  The veteran was diagnosed with 
degenerative disc disease of the lumbosacral spine with 
moderate functional loss and radiculopathy in the L5 
distribution.

In an August 1999 letter, Dr. Trent stated that the veteran 
had chronic intervertebral disc syndrome with serious medical 
effects.  At present, it appeared that his condition had 
progressed.  If he sat for any length of time, his left leg 
became numb and painful.  He did not rest at night because of 
the back and hip pain.  Specifically, he had pain in the 
classical sciatic nerve distribution with associated severe 
muscle spasm.  He had an associated sciatic tug with a 
positive sciatic nerve root irritation.  He also had marked 
muscle weakness of the entire left lower extremity that was 
the result of nerve root impingement.  He recommended an MRI 
to demonstrate the diseased disc with nerve impingement.  He 
believed that the veteran was at least 60 percent disabled.

The veteran appeared at a hearing before the undersigned 
Veterans Law Judge in August 2000.  He testified that he had 
been unable to work since June 1994 due to his low back 
disability.  He could not sit or stand for any period of time 
and did not rest at night.  He had constant pain and muscle 
spasms and a limited ability to walk or lift.  He spent 
several hours per day in a recliner and did not help with 
household chores.  He could only drive short distances.  The 
pain radiated down his left leg.  He had pain of the left 
hip, leg, and foot everyday.  He has had episodes of being 
bedridden.  He wears a back brace.  He stated that the 
epidural injections did not help.  Only the TENS unit helps.  
He stated that he had no residual disability from his colon 
cancer; only his back prevented him from working.  His prior 
job did not involve much physical labor, but he still had to 
quit.  The veteran's spouse testified in support of him and 
essentially reiterated his testimony.

The veteran's chronic low back pain with radiculopathy, L5, 
has been assigned a 40 percent schedular evaluation pursuant 
to 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2000).  Under the 
rating schedule, a 40 percent evaluation is assigned for 
severe intervertebral disc syndrome with recurring attacks, 
with intermittent relief.  For a rating of 60 percent, which 
is the highest evaluation under this Diagnostic Code, the 
disability must be pronounced with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
with little intermittent relief.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2000)

Based upon the aforementioned evidence, the Board finds that, 
as of November 18, 1997, the medical evidence of record 
supports the assignment of the next higher evaluation.  
Specifically, the VA examination of that date provided the 
first documentation of demonstrable muscle spasm and the 
examiner found that the veteran exhibited an increased and a 
marked loss of function due to weakness, fatigue, and pain.  
Thereafter, the veteran's private physicians submitted 
statements that the veteran experienced persistent symptoms 
compatible with sciatic neuropathy which warranted a 60 
percent evaluation.

In addition, the most recent letter from Dr. Trent stated 
that the veteran had pain in the classical sciatic nerve 
distribution and an associated sciatic tug with a positive 
sciatic nerve root irritation.  He also had marked muscle 
weakness of the entire left lower extremity that was the 
result of nerve root impingement.  In January 1999, Dr. Trent 
described the veteran as having pronounced intervertebral 
disc syndrome compatible with sciatic neuropathy with pain 
and muscle weakness, diminished ankle jerk and marked sciatic 
discomfort.

Furthermore, examinations subsequent to November 1997 have 
found decreased sensation in the left leg, decreased strength 
of the left foot, diminished ankle jerk, and objective 
evidence of the presence of demonstrable muscle spasms.  
Therefore, the medical evidence confirms the veteran's 
complaints of constant pain and functional limitation and 
shows that his disability has worsened since November 1997.  
Accordingly, the benefit sought on appeal must be granted.

The Board has considered the application of alternative 
Diagnostic Codes but finds that none afford a higher 
evaluation.  The veteran's low back disability has not been 
characterized as a vertebral fracture with cord involvement, 
bedridden, or requiring long leg braces, or as complete bony 
fixation at an unfavorable angle.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5285, 5286 (2000).

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2000) have been 
considered whether or not they were raised by the veteran as 
required by the holding of the United States Court of Appeals 
for Veterans Claims in Schafrath v. Derwinski, 1 Vet. App. 
589, 593 (1991), including the provisions of 38 C.F.R. 
§ 3.321(b)(1) (2000).  The Board, as did the RO, finds that 
the evidence of record does not present such "an exceptional 
or unusual disability picture as to render impractical the 
application of the regular rating schedule standards and that 
the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
(2000) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

II. TDIU

The law provides that a total disability rating may be 
assigned where the schedular rating is less than total and 
when the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of service- 
connected disabilities, provided that, if there is only one 
such disability, this disability shall be ratable at 60 
percent or more, or if there are two or more disabilities, 
there shall be at least one ratable at 40 percent or more, 
and sufficient additional disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 
4.16(a) (2000).

The issue of unemployability must be determined without 
regard to the advancing age of the veteran.  38 C.F.R. 
§§ 3.341(a), 4.19 (2000).  Marginal employment shall not be 
considered substantially gainful employment.  38 C.F.R. 
§ 4.16(a) (2000).  Factors to be considered are the veteran's 
education, employment history, and vocational attainment.  
Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).

A veteran who fails to meet the percentage standards set 
forth in 38 C.F.R. § 4.16(a) (2000) may still prevail in a 
TDIU claim if he is able to meet the requirements of 38 
C.F.R. § 4.16(b) (2000).  It is the established policy of the 
VA that all veterans who are unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities shall be rated totally disabled.  
Therefore, rating boards are to submit to the Director, 
Compensation and Pension Services, for extra-schedular 
consideration, all cases of veterans who are unemployable by 
reason of service-connected disabilities, but who fail to 
meet the percentage standards set forth in 38 C.F.R. 
§ 4.16(a) (2000).  The rating board is to include in its 
submission a full statement as to the veteran's service-
connected disabilities, employment history, educational, and 
vocational attainment and factors having a bearing on the 
issue.  38 C.F.R. § 4.16(b) (2000).

In this case, prior to November 18, 1997, the veteran was 
rated at 40 percent for his low back disability and 
therefore, he did not meet the minimum percentage 
requirements for TDIU under 38 C.F.R. § 4.16(a) (2000).  
Accordingly, the Board must consider whether the veteran is 
entitled to a grant of TDIU on an extraschedular basis.  
Based upon the aforementioned evidence, the Board finds that 
the veteran was not entitled to a grant of TDIU prior to 
November 18, 1997.  The Board observes that the veteran's 
private physicians did not consider him to be completely 
disabled at that time and that a definite increase in his 
functional impairment was not documented until the VA 
examination of November 18, 1997.

Nevertheless, from November 18, 1997 the veteran is rated at 
60 percent for his low back disability and therefore, he now 
clearly meets the minimum percentage requirements for TDIU 
under 38 C.F.R. § 4.16(a) (2000).  In light of the 
aforementioned evidence, the Board concludes that the 
veteran's service-connected low back disability, when 
evaluated in association with his educational and 
occupational history, precludes substantially gainful 
employment.  The medical evidence shows that the veteran's 
condition has progressively deteriorated and that he suffers 
from a marked impairment of function.  The Board finds that 
the veteran's testimony regarding his inability to sit, 
stand, or walk for prolonged periods is credible.  The 
substantial treatment records and objective medical findings 
support the conclusion that the veteran suffers from constant 
pain and severe limitation of motion.

The veteran must be able to secure or follow a substantially 
gainful occupation, not merely marginal employment.  In a 
claim for TDIU, the Board may not reject the claim without 
producing evidence, as distinguished from mere conjecture, 
that the veteran's disability does not prevent him from 
performing work that would produce sufficient income to be 
other than marginal.  Friscia v. Brown, 7 Vet. App. 294 
(1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).  
Taking into consideration the veteran's past employment 
experience, his lack of professional training, and the 
severity and progression of his low back disability, and 
resolving all doubt in favor of the veteran, the Board 
concludes that the evidence supports a grant of TDIU.


ORDER

Prior to November 18, 1997, an evaluation in excess of 40 
percent for chronic low back pain with L5 radiculopathy is 
denied.

From November 18, 1997, subject to the provisions governing 
the award of monetary benefits, an evaluation of 60 percent 
for chronic low back pain with L5 radiculopathy is granted.

Prior to November 18, 1997, a total disability evaluation 
based on individual unemployability is denied.

From November 18, 1997, subject to the provisions governing 
the award of monetary benefits, a total disability evaluation 
based on individual unemployability is granted.



		
	S. L. KENNEDY
	Veterans Law Judge
	Board of Veterans' Appeals


 
- 14 -


- 14 -


